PER CURIAM:
Appellants have filed herein Motion for Stay of Execution of Judgment and Stay of Writ of Possession; Respondent has filed an affidavit in objection thereto and counsel for both parties were heard in oral argument.
It appears that appellant made a similar Motion in the district court and was advised that the Motion would be denied. It appears to this court that to stay execution of the judgment will require further proceedings in the district court on remand to determine what, if any, further damages have resulted by reason of the stay. This being our view we are not disposed to grant the Motion.
Therefore IT IS HEREBY ORDERED that the Motion for Stay of Execution of Judgment and Stay of Writ of Possession be and it hereby is, denied.